t c memo united_states tax_court harvey friedman and gloria friedman petitioners v commissioner of internal revenue respondent docket no filed date mark robert vogel for petitioners michelle m robles william l blagg and brian a pfeifer for respondent memorandum findings_of_fact and opinion nega judge by notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the all section references are to the internal_revenue_code in effect for the continued issues for decision are whether petitioners received interest_income of dollar_figure in and are liable for an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found harvey friedman and gloria friedman mrs friedman resided in florida at the time they filed their petition petitioners’ daughter kayla friedman was the president secretary and owner of distinct advantage premium finance inc distinct during mrs friedman served as treasurer and vice president of distinct during distinct was in the business of financing insurance premiums on date mr friedman lent distinct dollar_figure loan on date petitioners through their living_trust lent distinct dollar_figure million loan both loans were evidenced by promissory notes which called for interest-only payments the continued year at issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioners’ liability for the alternative_minimum_tax is computational and will be resolved in accordance with the decision of the court loan bore interest at a rate of whereas the loan bore interest at a rate of distinct wrote a check for dollar_figure to mr friedman each month during totaling dollar_figure each check was signed by kayla friedman and indicated in the memo line that it was for interest all of the checks to mr friedman were deposited into petitioners’ joint bank account during distinct also wrote a check for dollar_figure to mrs friedman each month during totaling dollar_figure each check was signed by kayla friedman and indicated in the memo line that it was for interest on note payable all of the checks written to mrs friedman were deposited into petitioners’ joint bank account during distinct recorded the amounts paid to petitioners during as interest_expense payments in its general ledger on it sec_2010 form_1120s u s income_tax return for an s_corporation distinct claimed an interest_expense_deduction for the dollar_figure paid to petitioners distinct continued to operate after and made payments to petitioners totaling approximately dollar_figure million in distinct filed articles of dissolution with the florida department of state division of corporations on date petitioners did not provide the court with any information relating to distinct’s assets at any point before during or after petitioners did not present any evidence that they took steps to enforce collection of the loan or the loan likewise petitioners did not show that attempts to collect either the loan or the loan would have been futile during petitioners claim that distinct was defrauded by two separate insurance agents from to and that as a result of the fraud they were certain that they would never recover the full amounts of their loans to distinct petitioners did not provide any corroborating documentation as to the dates and dollar amounts of the purported fraud kayla friedman testified that douglas terry dean defrauded distinct of approximately dollar_figure million in and and that james a mecha defrauded distinct of approximately dollar_figure million in and petitioners provided the court with a grand jury indictment of mr mecha from the circuit_court of dupage county illinois the grand jury indictment does not specify the exact dollar amount attributable to mr mecha’s fraud on distinct but charges him with theft by deception of more than dollar_figure million petitioners did not provide the court with any information regarding attempts by distinct to collect any amounts from mr dean or mr mecha in sum petitioners have not provided an adequate basis for the court to find that fraud upon distinct occurred or if it did that distinct would not have had adequate funds with which to repay petitioners of the dollar_figure petitioners received from distinct in they reported dollar_figure as interest_income petitioners did not report the remaining dollar_figure as interest_income petitioners also claimed a capital_loss deduction of dollar_figure on their federal_income_tax return opinion i burden_of_proof the commissioner’s determination as to a taxpayer’s tax_liability is generally presumed correct and the taxpayer bears the burden of proving otherwise see rule a 290_us_111 however because our conclusions are based on the preponderance of evidence we need not decide whether petitioners or respondent bears the burden_of_proof with regard to petitioners’ deficiency see 131_tc_185 ii interest_income sec_61 generally requires taxpayers to include in gross_income all income from whatever source derived including interest_income interest_income includes interest on a promissory note sec_1_61-7 income_tax regs returns of capital do not constitute gross_income doyle v mitchell bros co u s 11_tc_964 sec_166 and d permits individuals to deduct capital losses for nonbusiness debts that become worthless within the tax_year the timing of worthlessness is a question of fact that must be determined by examining all circumstances 14_tc_1282 relevant considerations of whether a debt has become worthless include the solvency of the debtor and efforts to collect the debt 109_tc_400 individual taxpayers may deduct losses from the sale_or_exchange of capital assets only to the extent of their gains from such sales or exchanges plus if such losses exceed such gains the lower_of dollar_figure or the excess of such losses over such gains see sec_1211 although distinct credited the payments to petitioners as interest payments in its general ledger claimed interest_expense deductions for the payments on it sec_2010 tax_return and indicated in the memo line of each check that the payment was interest and further although mrs friedman served as treasurer and vice president of distinct during petitioners argue that the payments they received from distinct during were not interest but rather a return_of_capital petitioners rely on the open_transaction doctrine also known as the cost_recovery_method to support their argument that the payments were not interest their argument is premised on their claim of distinct’s being defrauded from to they claim that they knew instantly in or that they would not be able to recover their loan principal amounts and thus decided to treat the payments as a return_of_capital assuming arguendo that distinct suffered fraud the open_transaction doctrine does not support petitioners’ argument that the payments received in were not interest petitioners rely heavily on the supreme court’s formulation of the open_transaction doctrine in 283_us_404 which applied the open_transaction doctrine to deferred payment transactions where the realization of income is uncertain or contingent this court has applied the open_transaction doctrine only in rare and extraordinary circumstances where property is considered not to have an ascertainable fair_market_value see eg 72_tc_701 in the event that fair market petitioners’ argument includes citations of cases that are wholly inapplicable to their case including cases involving accrual basis taxpayers recharacterization of interest in a bankruptcy case and treatment of payments received where taxpayers were defrauded under ponzi schemes in the interest of judicial economy we decline to address in any detail petitioners’ arguments regarding these cases value of property received cannot be determined the transaction remains open for federal_income_tax purposes and the taxpayer is entitled to report his gain under the cost_recovery_method citing 283_us_404 and 71_tc_998 most cases in which this court has applied the open_transaction doctrine involve property other than cash or interests in property that are highly speculative see 84_tc_1192 71_tc_998 westphal v commissioner tcmemo_1984_363 the transactions in the aforementioned cases have virtually no similarities to the facts at hand the loan transaction entered into with distinct was not of the type where the property to be received did not have an ascertainable fair_market_value in contrast petitioners received regular payments of defined dollar amounts in accordance with the terms of the underlying loans and promissory notes see 45_tc_489 finding the open_transaction doctrine did not apply where the amounts required to be paid were fixed and the obligation to pay was not subject_to a prior condition payments were made in the same exact amount were almost always made on the first of each month and bore roughly the same proportion to each other as did the original principal amounts of the two loans these factors weigh in favor of finding a debtor-creditor relationship with petitioners’ receiving regular payments of interest_income see eg 18_tc_780 aff’d per curiam 205_f2d_353 2d cir meier v commissioner tcmemo_2003_94 accordingly we agree with respondent that the payments from distinct to petitioners in were interest_income our decision is in accord with distinct’s treatment of the payments as interest and with petitioners’ treatment of a portion of the payments as interest_income on their federal_income_tax return which directly contradicts their argument that they should be allowed to treat the payments as a return_of_capital since petitioners claimed a dollar_figure capital_loss deduction on their federal_income_tax return they are not entitled to deduct any additional losses for nonbusiness bad_debts for that year sec_166 sec_1211 petitioners have also not shown that their loans to distinct became worthless in they have not provided any evidence regarding their efforts to collect the loans nor did they provide any documentation that would support kayla friedman’s and mr friedman’s unsubstantiated testimony regarding distinct’s financial situation during iii sec_6662 penalty generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate see rule a higbee v commissioner t c pincite sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax because we find that there was an underpayment attributable to a substantial_understatement_of_income_tax under sec_6662 we do not need to determine whether the underpayment was attributable to negligence or disregard of rules or regulations sec_6662 defines a substantial_understatement as an understatement that exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 defines understatement as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax imposed which is shown on the return the amount of tax shown on petitioners’ federal_income_tax return was dollar_figure the amount of tax required to be shown on their return is dollar_figure the understatement is dollar_figure which exceeds of the tax required to be shown on the tax_year return dollar_figure which is greater than dollar_figure the understatement is substantial for purposes of the sec_6662 accuracy- related penalty we conclude that respondent met his burden of production in showing that petitioners substantially understated their income_tax for the taxable_year an understatement may be reduced to the extent it is attributable to an item for which there is or was substantial_authority for the taxpayer’s tax treatment of the item or with respect to which the taxpayer discloses the relevant facts affecting the item’s tax treatment in the return or in a statement attached to the return and there was a reasonable basis for the taxpayer’s tax treatment of the item sec_6662 the substantial_authority standard under sec_6662 is an objective standard involving an analysis of the law and application of the law to relevant facts sec_1_6662-4 income_tax regs substantial_authority exists only when the weight of the authorities supporting the treatment of the tax item is substantial in relation to the weight of the authorities supporting contrary treatment id subpara i if there is substantial_authority for the tax treatment of an item the tax attributable to the item is not included in the calculation of the understatement under sec_6662 id subpara the taxpayer bears the burden of proving that substantial_authority or reasonable_cause supports the position taken in the taxpayer’s return higbee v commissioner t c pincite petitioners direct us to the caselaw and internal_revenue_service pronouncements--including a field_service_advice memorandum chief_counsel_advice memoranda and revenue rulings--cited in their briefs as support for their argument that substantial_authority supports their exclusion of dollar_figure in interest_income from their tax_return petitioners do not actually cite any authority in the section of their answering brief addressing the sec_6662 penalty but we assume they would have us rely on the authorities cited elsewhere in their briefs as being substantial_authority sufficient to excuse them from the penalty to that end petitioners do not meet their burden of proving that substantial_authority supports the position taken on their tax_return because most if not all of the cases they cite in their briefs are inapposite to the receipt of interest payments on a loan agreement the weight of the authorities definitely does not support their tax treatment of the payments received in accordingly petitioners have not shown that substantial_authority exists and we agree that imposition of the sec_6662 penalty is appropriate in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
